Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 1 of 21 PageID 2542



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE TRUST;                 CASE NO.: 8:18-cv-02869-VMC-CPT
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

        Plaintiffs,

  vs.

  CHRISTOPHER FRANKEL,

        Defendant.
  ___________________________________

    PLAINTIFFS’ RESPONSE TO FRANKEL’S STATEMENT OF MATERIAL FACTS

                      AND ADDITIONAL MATERIAL FACTS


   FRANKEL’S          ADMIT / DENY / SUBJECT TO MOTION TO STRIKE
   MATERIAL FACT

   1.                 Admit.


   2.                 Admit.


   3.                 Admit.


   4.                 Deny.

                      Cruz Decl. ¶ 4 (COR was not a competitor of Alpine).

   5.                 Admit.


   6.                 Deny.

                      Frankel Depo. 15:3-5; 22:25-23:3 (Frankel brought no clients to
                      Alpine).
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 2 of 21 PageID 2543




                      Frankel Depo. 11:11-19 (Frankel had no personal clients at COR,
                      the place he worked prior to Alpine).

                      Frankel depo. 23:4-18 (Frankel was introduced to Jim Kelly while
                      working at Alpine).

                      Frankel depo. 24:13-23 (Frankel was introduced to John Fife while
                      working at Alpine).

                      Frankel Depo. 35:7-9 (Frankel was introduced to Lakeside Bank
                      while working at Alpine).

   7.                 Admit.


   8.                 Admit.


   9.                 Deny.

                      Cruz Decl. ¶ 5 (The manner in which Alpine and Scottsdale process
                      trades with their clients is confidential.).

   10.                Deny.

                      Cruz Decl. ¶ 6 (Not all information Alpine’s balance sheets is
                      published.).

                      Frankel Depo. 119:23-120:16 (Not all information on Alpine’s
                      financial statements is publically available.).

   11.                Deny.

                      Cruz Decl. ¶ 7 (Not all information Scottsdale’s balance sheets is
                      published.).

   12.                Admit.

   13.                Deny.

                      Hurry Depo. 44:24-45:9 (Hurry doubts Frankel’s experience with
                      clearing firms.).

   14.                Admit.
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 3 of 21 PageID 2544




   15.                Admit.


   16.                Admit.


   17.                Admit.


   18.                Deny.

                      Frankel depo. 62:24-63:17; 121:2-16 (Frankel used documents he
                      sent himself for personal use.).

   19.                Admit.


   20.                Admit.


   21.                Deny.

                      Second Amended Complaint (“SAC”) [Dkt. 61], Exh. 1 (Original
                      NDA defines “Discloser” as Scottsdale, Alpine, Cayman Securities,
                      and “any associated company of the Hurry Family Revocable
                      Trust.”).

   22.                Deny.

                      SAC [Dkt. 61], Exh. 1, ¶ 2(b) (Agreement requires Frankel to use
                      confidential information solely for the benefit of Plaintiffs.).

   23.                Deny.

                      SAC [Dkt. 61], Exh. 2, ¶ 3 (Agreement states Frankel will not
                      disclose to Scottsdale or Alpine, or use in Scottsdale or Alpine’s
                      business or cause Scottsdale or Alpine to use any trade secrets of
                      others.).

                      SAC [Dkt. 61], Exh. 2, ¶ 4 (Agreement states that Frankel will
                      return to Scottsdale and Alpine all equipment, files, software
                      programs and other personal property of Scottsdale and Alpine.).
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 4 of 21 PageID 2545



                      SAC [Dkt. 61], Exh. 2, ¶ 6 (Agreement limits Frankel’s computer
                      access and use, including a prohibition against sending confidential
                      information to a non-company email address).

   24.                Admit.


   25.                Admit.


   26.                Admit.


   27.                Deny.

                      SAC [Dkt. 61], Exh. 2 ¶ 5 (The provision cited by Frankel only
                      applies to the confidentiality of things deemed Confidential
                      Information under the agreement; it does not cover other
                      information protected by the agreement.).

   28.                Deny.

                      SAC [Dkt. 61], Exh. 2 ¶ 5 (Agreement requires Frankel to maintain
                      confidentiality and security of Plaintiffs’ confidential information.).

   29.                Deny.

                      SAC [Dkt. 61], Exh. 2, ¶¶ 1, 2, 5 (Agreement restricts Frankel’s use
                      of client information).

   30.                Admit.


   31.                Admit.


   32.                Admit.


   33.                Admit.


   34.                Admit.


   35.                Deny.
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 5 of 21 PageID 2546




                      Frankel Depo. 46:23-25 (Frankel retained confidential until
                      Plaintiffs commenced this action.).

                      Frankel Depo. 152:13-23; 155:7-156:5; 156:13-17; Exh. 20; Susman
                      Decl. ¶¶ 4-7, Exhs. 1, 2 (After Plaintiffs requested the return of their
                      information, Frankel sent confidential documents to the owner of a
                      broker-dealer.).


   36.                Deny.

                      Original Complaint [Dkt. 1], ¶ 20 (“Defendant knowingly, willfully,
                      and maliciously breached his obligations to Plaintiffs under the
                      NDA and used confidential information obtained from Plaintiffs to
                      solicit capital, establish banking relations, recruit Plaintiffs’ clients,
                      and compete with Plaintiffs’ businesses. Among other things,
                      Plaintiffs are informed and believe Defendant used the foregoing
                      confidential information obtained from Plaintiffs to make a bid for a
                      broker-dealer in Chicago.”).

                      Original Complaint [Dkt. 1], ¶ 57 (“Defendant engaged in unfair
                      methods of competition and deceptive and/or unfair business
                      practices by using Plaintiffs’ confidential information and Trade
                      Secrets to solicit Plaintiffs’ clients, establish relationships with their
                      financial institutions and investors, and attempt to acquire a broker-
                      dealer in Chicago.”).

   37.                Admit.

                      Subject to Motion to Strike because it proffers facts that are not
                      necessary for the Court to determine the issues presented in the
                      motion for summary judgment.

   38.                Deny.

                      Plaintiffs’ Opposition to Motion to Dismiss [Dkt. 24], pg. 4.
                      (“Complaint clearly states that Defendant violated the NDA by
                      using the Hurry Parties’ trade secrets and confidential information
                      for his own business purposes. (Complaint at ¶ 20) (“Defendant
                      knowingly, willfully, and maliciously breached his obligations to
                      Plaintiffs under the NDA and used confidential information obtained
                      from Plaintiffs to solicit capital, establish banking relations, recruit
                      Plaintiffs’ clients, and compete with Plaintiffs’ businesses. Among
                      other things, Plaintiffs are informed and believe Defendant used the
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 6 of 21 PageID 2547



                      foregoing confidential information obtained from Plaintiffs to make
                      a bid for a broker-dealer in Chicago.”)).

                      Plaintiffs’ Opposition to Motion to Dismiss [Dkt. 24], pg. 6. (“As
                      stated in the Complaint, Defendant used the Hurry Parties’ trade
                      secrets and confidential information to solicit capital, establish
                      banking relations, recruit the Hurry Parties’ clients, and make a bid
                      on a Chicago-based broker-dealer.”).

                      Subject to Motion to Strike because it proffers facts that are not
                      necessary for the Court to determine the issues presented in the
                      motion for summary judgment.

   39.                Deny.

                      Frankel Depo. 46:23-25 (Frankel did not return documents by the
                      date requested.).


   40.                Deny.

                      Plaintiffs’ Motion for Leave to File Amended Complaint [Dkt. 34],
                      pg. 2 (“Upon reviewing their files to respond to the document
                      requests, the Hurry Parties realized that Scottsdale Capital Advisors,
                      Alpine Securities Corporation, and Frankel had entered into a
                      second nondisclosure agreement . . . that superseded the Original
                      NDA as to those parties.”). The other claims in the Complaint were
                      not affected.


   41.                Deny.

                      First Amended Complaint (“FAC”) [Dkt. 37], ¶ 24 (“Defendant
                      knowingly and willfully breached his obligations to them under
                      the NDA and under the Employee Nondisclosure Agreement by
                      using confidential information obtained from the Hurry Parties to
                      solicit capital, establish banking relations, recruit clients of the
                      Hurry Parties, and compete with the Hurry Parties’ businesses.
                      Among other things, the Hurry Parties are informed and believe that
                      Defendant has used the foregoing confidential information obtained
                      from the Hurry Parties to make a bid for a broker-dealer in
                      Chicago.”).

                      FAC [Dkt. 37] ¶ 27 (“Defendant engaged in deceptive and/or unfair
                      practices by using the Hurry Parties’ confidential information and
                      trade secrets to solicit the Hurry Parties’ clients, establish
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 7 of 21 PageID 2548



                      relationships with the Hurry Parties’ financial institutions and
                      investors, and attempt to acquire broker-dealer in Chicago.”).

   42.                Deny.

                      Court Order [Dkt. 47] (Court granted motion to dismiss for reasons
                      stated on record at the hearing on April 26, 2019, namely the trade
                      secret information needed to be identified with more specificity.).

   43.                Admit.

   44.                Admit.

   45.                Admit.

   46.                Deny.

                      Supplemental Interrogatory Responses [Dkt.118-8], Nos. 5, 6, 9
                      (“Based on documents received from Ziv [Investment Company],
                      including a November 13, 2018, email from Defendant to Peter Ziv,
                      Plaintiffs believe that Defendant disclosed their Confidential
                      Information to Ziv and Peter Ziv in an attempt to purchase Ziv.”).

   47.                Admit.

   48.                Deny.

                      Supplemental Interrogatory Responses [Dkt.118-8], No. 6
                      (“Plaintiffs state that they learned Defendant had and was using
                      their Confidential Information from Jim Kelley. Jim Kelly alerted
                      Plaintiffs after Defendant contacted him, seeking an indication of
                      interest, and informed him that Defendant had entered into an
                      agreement to purchase a broker dealer in Chicago, Ziv Investment
                      Company (“Ziv”). Defendant told Kelley that Ziv would have
                      capabilities equal, if not superior, to those at Alpine, and made
                      reference to trading that mimicked that of Alpine with a similar
                      customer base. Defendant also informed Kelley that he had
                      sufficient clients and capital to outperform Alpine. Kelley knew that
                      Defendant had no clients of his own or the financial wherewithal to
                      consummate such an endeavor and surmised that Defendant was
                      using Plaintiffs’ Confidential Information to purchase Ziv.”).

                      Supplemental Interrogatory Responses [Dkt.118-8], Nos. 5, 6, 9
                      (“Based on documents received from Ziv, including a November 13,
                      2018, email from Defendant to Peter Ziv, Plaintiffs believe that
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 8 of 21 PageID 2549



                      Defendant disclosed their Confidential Information to Ziv and Peter
                      Ziv in an attempt to purchase Ziv.”).

                      Subject to Motion to Strike because legal argument should not be
                      included in the statement of material facts.

   49.                Deny.

                      Frankel Depo. 40:8-41:19; 43:19-44:7; 44:14-17; 59:15-60:10;
                      60:23-62:2; 62:16-63:17; 66:18-67:1; 67:15-17: 69:13-70:14; 70:24-
                      71:2: 71:21-23; 76:2-77:16; 78:11-14; 79:20-80:15; 81:6-8; 86:15-
                      20; 89:11-90:15; 91:5-7; 92:1-12; 92:19-93:6; 114:5-14; 115:3-18;
                      116:11-117:2: 117:16-121:14; 122:10-124:1; 124:10-18; 125:10-22;
                      128:14-129:20; 130:7-131:20; 132:6-133:19; 134:1; 135:14-136:25;
                      137:6-8; 152:13-153:13; 155:2-156:5; Exhs. 2, 6—19 (On numerous
                      occasions, without Plaintiffs’ knowledge or consent, Frankel would
                      access Plaintiffs’ Confidential Information for his own personal
                      uses.).

                      Frankel Depo. 152:13-153:13; 155:2-6; Exh. 20 (Frankel directed an
                      Alpine employee to gather and give him two days’ worth of
                      Alpine’s trade runs.).

                      Cruz Decl. ¶ 8; Frankel Depo. 155:2-6 (The blotter of Alpine’s trade
                      runs is proprietary to Alpine as it is shows all of the trades cleared
                      through Alpine on those dates. This information is not publicly
                      available, and Alpine derives economic advantages by the public not
                      knowing this information.).

                      Frankel Depo. 44:24-45:4; 63:18-22; 64:16-19; 66:2-4; 71:21-23;
                      75:18-24: 78:11-14; 78:18-20; 85:8-18; 90:19-24; 96:12-14; 122:1-
                      7; 124:3-8; 127:25-128:13; 129:21-130:4; 131:21-132:3; 133:20-25:
                      137:13-21 (Upon his termination, Frankel did not notify Plaintiffs
                      that he had their documents in his possession, nor did Frankel delete
                      or return confidential documents.).

                      Frankel Depo. 152:13-23; 155:7-156:5; 156:13-17; Exh. 20 (Shortly
                      after Frankel’s termination from Alpine and after Plaintiffs
                      requested the return of their information, Frankel sent the trade run
                      document to the owner of a broker-dealer that he was attempting to
                      purchase as evidence of the amount of daily activity that he believed
                      he could achieve.).

                      Susman Decl. ¶¶ 4-7, Exhs. 1, 2 (Frankel provided Alpine’s trade
                      runs to Ziv, Atlas, Koonce, and the DTCC.).
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 9 of 21 PageID 2550



                      Subject to Motion to Strike because legal argument should not be
                      included in the statement of material facts.

   50.                Deny.

                      Frankel depo. 62:24-63:17; 121:2-16 (Frankel admitted using
                      documents he sent himself for personal use.).

   51.                Deny.

                      Plaintiffs’ Interrogatory Responses [Dkt. 35-1], No. 6; Susman Decl.
                      ¶¶ 4-8, Exhs. 1, 2; Frankel Depo. 152:13-23; 155:7-156:5; 156:13-
                      17; Exh. 20 (Plaintiffs provided circumstantial evidence of Frankel’s
                      misappropriation. This evidence was later substantiated by
                      documents received from third parties in response to subpoenas.).

   52.                Deny.

                      Supplemental Interrogatory Responses [Dkt.118-8], No. 6
                      (“Plaintiffs state that they learned Defendant had and was using
                      their Confidential Information from Jim Kelley. Jim Kelly alerted
                      Plaintiffs after Defendant contacted him, seeking an indication of
                      interest, and informed him that Defendant had entered into an
                      agreement to purchase a broker dealer in Chicago, Ziv Investment
                      Company (“Ziv”). Defendant told Kelley that Ziv would have
                      capabilities equal, if not superior, to those at Alpine, and made
                      reference to trading that mimicked that of Alpine with a similar
                      customer base. Defendant also informed Kelley that he had
                      sufficient clients and capital to outperform Alpine. Kelley knew that
                      Defendant had no clients of his own or the financial wherewithal to
                      consummate such an endeavor and surmised that Defendant was
                      using Plaintiffs’ Confidential Information to purchase Ziv.”).

                      Supplemental Interrogatory Responses [Dkt.118-8], Nos. 5, 6, 9
                      (“Based on documents received from Ziv, including a November 13,
                      2018, email from Defendant to Peter Ziv, Plaintiffs believe that
                      Defendant disclosed their Confidential Information to Ziv and Peter
                      Ziv in an attempt to purchase Ziv.”).


   53.                Admit.

   54.                Deny.
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 10 of 21 PageID 2551



                       Hurry Depo. 156:4-157:1, Exhs. 29-34 (Plaintiffs produced
                       documents showing losses of revenue that coincide with Frankel’s
                       wrongful activities.).

                       Subject to Motion to Strike because legal argument should not be
                       included in the statement of material facts.

    55.                Deny.

                       Hurry Depo. 156:4-157:13, Exhs. 29-34 (Plaintiffs produced
                       documents showing losses of revenue that coincide with Frankel’s
                       wrongful activities. Hurry stated that no expert has performed an
                       analysis.).

                       Subject to Motion to Strike because legal argument should not be
                       included in the statement of material facts.

    56.                Deny.

                       Frankel Depo. 138:10-23, 152:13-23, 155:2-6, Exhs. 19, 20; Susman
                       Decl. ¶¶ 4-8, Exhs. 1, 2 (Frankel continued to send Plaintiffs’
                       confidential information to third parties after Plaintiffs requested
                       their return and after Plaintiffs commenced this lawsuit. These
                       documents were obtained from third parties in discovery.)

                       Subject to Motion to Strike because legal argument should not be
                       included in the statement of material facts.

    57.                Deny.

                       Hurry depo. 157:2-13 (Hurry stated that there had been no “expert
                       analysis.”).

    58.                Deny.

                       Hurry Depo. 156:4-157:1, Exhs. 29-34 (Plaintiffs produced
                       documents showing losses of revenue that coincide with Frankel’s
                       wrongful activities.).

                       Subject to Motion to Strike because legal argument should not be
                       included in the statement of material facts.

    59.                Deny.

                       Request for Judicial Notice, 1 at pp. 4, 5, 6 (The decision referenced
                       by Frankel was stayed by the SEC as to Hurry on appeal “because
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 11 of 21 PageID 2552



                       [the SEC] find[s] that Hurry has at least raised serious legal
                       questions about the NAC’s findings, and that the balance of
                       hardships tips decidedly in favor of a stay . . . at this [preliminary
                       stage of appeal] we find that Hurry has raised a serious legal
                       question as to whether FINRA provided him with fair notice of the
                       allegation forming the basis of its finding that he violated Rule 2010
                       . . . FINRA now admits that Hurry’s conduct was ‘not a direct
                       violation of Section 5 [of the Act].”).

                       Subject to Motion to Strike because it proffers facts that are not
                       necessary for the Court to determine the issues presented in the
                       motion for summary judgment.

    60.                Deny.

                       Request for Judicial Notice, 1 at pp. 4, 5, 6 (The decision referenced
                       by Frankel was stayed by the SEC as to Hurry on appeal “because
                       [the SEC] find[s] that Hurry has at least raised serious legal
                       questions about the NAC’s findings, and that the balance of
                       hardships tips decidedly in favor of a stay . . . at this [preliminary
                       stage of appeal] we find that Hurry has raised a serious legal
                       question as to whether FINRA provided him with fair notice of the
                       allegation forming the basis of its finding that he violated Rule 2010
                       . . . FINRA now admits that Hurry’s conduct was ‘not a direct
                       violation of Section 5 [of the Act].”).

                       Subject to Motion to Strike because it proffers facts that are not
                       necessary for the Court to determine the issues presented in the
                       motion for summary judgment.

    61.                Subject to Motion to Strike because it proffers facts that are not
                       necessary for the Court to determine the issues presented in the
                       motion for summary judgment.

    62.                Subject to Motion to Strike because it proffers facts that are not
                       necessary for the Court to determine the issues presented in the
                       motion for summary judgment.

    63.                Subject to Motion to Strike because it proffers facts that are not
                       necessary for the Court to determine the issues presented in the
                       motion for summary judgment.

    64.                Subject to Motion to Strike because it proffers facts that are not
                       necessary for the Court to determine the issues presented in the
                       motion for summary judgment.
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 12 of 21 PageID 2553



    65.                      Deny.

                             Hurry Depo. 182:24-185:12 (Hurry testified that the fee was waived
                             for customers who did a significant amount of business or took their
                             business elsewhere.).

                             Subject to Motion to Strike because it proffers facts that are not
                             necessary for the Court to determine the issues presented in the
                             motion for summary judgment.

    66.                      Deny.

                             Hurry Depo. 8:12-16 (Hurry does not control Alpine.)

                             Hurry Depo. passim (Hurry did not say anything about a purported
                             “sham” loan in his deposition.).

                             Subject to Motion to Strike because it proffers facts that are not
                             necessary for the Court to determine the issues presented in the
                             motion for summary judgment.

    67.                      Deny.

                             Hurry depo. 197:21-199:1; 199:22-200:1 (Hurry disputed FINRA’s
                             characterization of the loan transaction.).

                             Subject to Motion to Strike because it proffers facts that are not
                             necessary for the Court to determine the issues presented in the
                             motion for summary judgment.

    68.                      Subject to Motion to Strike because it proffers facts that are not
                             necessary for the Court to determine the issues presented in the
                             motion for summary judgment.



                                ADDITIONAL MATERIAL FACTS

    1.                                                                 Frankel Depo. 40:8-41:19;
                                                                       43:19-44:7; 44:14-17;
    [Frankel] sent over a dozen of Plaintiffs’ confidential            59:15-60:10; 60:23-62:2;
    documents to his personal email account.                           62:16-63:17; 66:18-67:1;
                                                                       67:15-17: 69:13-70:14;
                                                                       70:24-71:2: 71:21-23;
                                                                       76:2-77:16; 78:11-14;
                                                                       79:20-80:15; 81:6-8;
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 13 of 21 PageID 2554



                                                                      86:15-20; 89:11-90:15;
                                                                      91:5-7; 92:1-12; 92:19-
                                                                      93:6; 114:5-14; 115:3-18;
                                                                      116:11-117:2: 117:16-
                                                                      121:14; 122:10-124:1;
                                                                      124:10-18; 125:10-22;
                                                                      128:14-129:20; 130:7-
                                                                      131:20; 132:6-133:19;
                                                                      134:1; 135:14-136:25;
                                                                      137:6-8; 152:13-153:13;
                                                                      155:2-156:5; Exhs. 2, 6—
                                                                      19

    2.                                                                Frankel Depo. 46:23-25

    [Frankel] retained those documents until Plaintiffs commenced
    this litigation.

    3.                                                                Frankel depo. 62:24-63:17;
                                                                      121:2-16
    [Frankel] used at least some of these confidential documents
    for his own personal purposes.

    4.                                                                Frankel Depo. 152:13-
                                                                      153:13; 155:2-6; Exh. 20
    [A]fter his termination from Alpine, [Frankel] wrongfully
    directed an Alpine employee to create and give him a              Cruz Decl. ¶ 8
    confidential blotter showing two days’ of Alpine’s trade runs.

    5.                                                                Frankel Depo. 152:13-23;
                                                                      155:7-156:5; 156:13-17;
    [Frankel] sent Alpine’s confidential blotter of trade runs to a   Exh. 20
    broker dealer in Chicago.
                                                                      Cruz Decl. ¶ 8

                                                                      Susman Decl. ¶ 6, 7, Exh.
                                                                      2

    6.                                                                Frankel Depo. 46:23-25

    [Frankel] failed to return confidential documents belonging to
    the Trust within ten business days of a written request by the
    Trust.

    7.                                                                Frankel Depo. 16:17-25;
                                                                      Exh. 1 ¶ 5
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 14 of 21 PageID 2555



    The Original NDA, [] requires the return of such material in
    said timeframe [within ten business days of a written request       SAC [Dkt. 61], Exh. 1 ¶ 5
    by the Trust]

    8.                                                                  Frankel Depo. 16:17-17;
                                                                        18:7-25; Exh. 2 ¶ 6(f)
    the Employee NDA, [] prohibits the transmission of
    confidential information to any non-company email address           SAC [Dkt. 61], Exh. 2 ¶
                                                                        6(f)

    9.                                                                  Frankel Depo. 54:18-55:8;
                                                                        Exh. 5 ¶ 4
    the Employee NDA, which prohibits the retention of such
    documents                                                           SAC [Dkt. 61], Exh. 2 ¶ 4

    10.                                                                 Frankel Depo. 54:18-55:8;
                                                                        Exh. 5 ¶ 2
    Frankel’s admission that he sent the confidential trade blotter
    to a third party constitutes an additional breach of the            SAC [Dkt. 61], Exh. 2 ¶ 2
    Employee NDA

    11.                                                                 Frankel Depo. 16:17-25;
                                                                        Exh. 1
    On or about June 22, 2015, Frankel entered into the Original
    NDA.                                                                SAC [Dkt. 61], Exh. 1

    12.                                                                 Frankel Depo. 16:17-25;
                                                                        Exh. 1
    The first sentence of the Original NDA provides: “This NON-
    DISCLOSURE AND CONFIDENTIALITY AGREEMENT                            SAC [Dkt. 61], Exh. 1
    (the “Agreement”) is made as of June 22nd, 2015 by
    Christopher Lee Frankel (the “Recipient”) and SCOTTSDALE
    CAPITAL ADVISORS CORPORATION, an Arizona
    corporation, Alpine Securities Corporation an Utah
    corporation, Cayman Securities Clearing and Trading LTD a
    Cayman Limited Company and any associated company of the
    Hurry Family Revocable Trust (the “Discloser”).”

    13.                                                                 Frankel Depo. 16:17-25;
                                                                        Exh. 1 ¶ 1
    The Original NDA defines “Confidential Information” as “any
    data or information that is proprietary to the Plaintiffs and not   SAC [Dkt. 61], Exh. 1 ¶ 1
    generally known to the public, whether in tangible or
    intangible form, whenever and however disclosed.”
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 15 of 21 PageID 2556



    14.                                                                Frankel Depo. 16:17-25;
                                                                       Exh. 1 ¶ 5
    Paragraph 5 of the Original NDA provides in relevant part:
    “Within ten (10) business days of receipt of the Discloser’s       SAC [Dkt. 61], Exh. 1 ¶ 5
    written request, the Recipient will return to the Disclosure all
    documents, records and copies thereof containing Confidential
    Information.”

    15.                                                                Frankel Depo. 16:17-25;
                                                                       Exh. 1 ¶ 8
    The Original NDA is governed by Arizona law.
                                                                       SAC [Dkt. 61], Exh. 1 ¶ 8

    16.

    INTENTIONALLY OMITTED

    17.                                                                Frankel Depo. 40:8-41:19;
                                                                       43:19-44:7; 46:23-25; Exh.
    At the time of his receipt of the Demand Letter, Frankel had in    2
    his possession the First Amendment to the Hurry Family
    Revocable Trust and the Certificate of Trust for The Hurry
    Family Revocable Trust (collectively, the “Trust Documents”).

    18.                                                                Cruz Decl. ¶ 9

    The Trust Documents contain information that is proprietary to
    the Trust and not generally known to the public.

    19.                                                                Frankel Depo. 45:7-46:1;
                                                                       46:15-25
    Frankel did not return the foregoing documents to Plaintiffs
    within ten business days of receiving Plaintiffs’ request for
    their return.

    20.                                                                Frankel Depo. 54:18-55:8;
                                                                       Exh. 5
    On July 1, 2015, Alpine, Scottsdale, and Frankel entered into a
    second nondisclosure agreement entitled the “Employee              SAC [Dkt. 61], Exh. 2
    Nondisclosure & Computer Use Agreement” (the “Employee
    NDA”), which superseded the NDA with regard to Alpine and
    Scottsdale.

    21.                                                                Frankel Depo. 54:18-55:8;
                                                                       Exh. 5
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 16 of 21 PageID 2557



    The first sentence of the Employee NDA states: “This                SAC [Dkt. 61], Exh. 2
    agreement (the “Agreement”) is entered into by Alpine
    Securities/Scottsdale Capital and its subsidiaries and affiliates
    (“Company”) and Christopher L. Frankel (“Employee”).”

    22.                                                                 Frankel Depo. 54:18-55:8;
                                                                        Exh. 5, ¶ 1
    Paragraph 1 of the Employee NDA defines “Confidential
    Information” as inter alia:                                    SAC [Dkt. 61], Exh. 2 ¶ 1
    . . . (b) information concerning Company's business, including
    cost information, profits, sales information, accounting and
    unpublished financial information, business plans, markets and
    marketing methods, customer lists and customer information,
    purchasing techniques, supplier lists and supplier information
    and advertising strategies; (c) information concerning
    Company's employees, including salaries, strengths,
    weaknesses and skills; (d) information submitted by
    Company's customers, suppliers, employees, consultants or co-
    venture partners with Company for study, evaluation or use;
    and (e) any other information not generally known to the
    public which, if misused or disclosed, could reasonably be
    expected to adversely affect Company's business.

    23.                                                                 Frankel Depo. 54:18-55:8;
                                                                        Exh. 5, ¶ 2
    Paragraph 2 of the Employee NDA provides in relevant part:
    “Employee shall keep Company's Confidential Information,            SAC [Dkt. 61], Exh. 2 ¶ 2
    whether or not prepared or developed by Employee, in the
    strictest confidence. Employee will not disclose such
    information to anyone outside Company without Company's
    prior written consent. Nor will Employee make use of any
    Confidential Information for Employee’s own purposes or the
    benefit of anyone other than Company.”

    24.                                                                 Frankel Depo. 54:18-55:8;
                                                                        Exh. 5, ¶ 4
    Paragraph 4 of the Employee NDA provides: “When
    Employee’s employment with Company ends, for whatever               SAC [Dkt. 61], Exh. 2 ¶ 4
    reason, Employee will promptly deliver to Company all
    originals and copies of all documents, records, software
    programs, media and other materials containing any
    Confidential Information. Employee will also return to
    Company all equipment, files, software programs and other
    personal property belonging to Company.
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 17 of 21 PageID 2558



    25.                                                                   Frankel Depo. 54:18-55:8;
                                                                          Exh. 5, ¶ 6
    Paragraph 6 of the Employee NDA provides in relevant part:
    “Prohibited actions using Company’s ECS [Electronic                   SAC [Dkt. 61], Exh. 2 ¶ 6
    Communication Systems] include, but are not limited to the
    following . . . transmitting confidential patient, business or risk
    management information to any non-Company email address.”

    26.                                                                   Frankel Depo. 45:24-46:1;
                                                                          66:2-4; 75:21-24: 85:14-
    Frankel did not return any of those documents until Plaintiffs        18; 90:22-24; 122:5-7;
    commenced this lawsuit, and even then waited until February           124:6-8; 128:8-13; 130:2-
    2019.                                                                 4; 132:1-3; 133:23-25:
                                                                          137:19-21

    27.                                                                   Frankel Depo. 59:15-
                                                                          60:10; 60:23-62:2; 62:16-
    Frankel admitted at his deposition that on September 18, 2018,        18; Exh. 6
    he sent a term sheet for a secured revolving credit facility
    belonging to Alpine to his personal email.

    28.                                                                   Frankel Depo. 61:24-62:5

    Frankel further admitted that the document was marked
    confidential and Plaintiffs wanted to keep it confidential.

    29.                                                                   Frankel Depo. 62:24-63:17

    Frankel admitted that he later used the document for his
    personal use.

    30.                                                                   Frankel Depo. 40:8-41:19;
                                                                          43:19-44:7; 114:5-14;
    Frankel admitted at his deposition that on October 7, 2018, he        115:3-8; 116:11-117:3:
    emailed confidential financial document regarding Alpine and          117:16-20; 119:1-121:4;
    Scottsdale to his personal email address.                             Exhs. 2, 12

    31.                                                                   Frankel Depo. 121:2-9

    Frankel further admitted that he sent this information to
    himself in order “to help another group [i.e., not Plaintiffs] try
    to become a nonbank custodian.”

    32.                                                                   Frankel Depo. 152:13-
                                                                          153:13; 155:2-6; Exh. 20
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 18 of 21 PageID 2559



    After he was terminated from Alpine, Frankel contacted an
    employee there and requested a blotter of Alpine’s trade runs.

    33.                                                                  Cruz Decl. ¶ 8

    The blotter of Alpine’s trade runs is proprietary to Alpine as it    Frankel Depo. 155:2-6
    is shows all of the trades cleared through Alpine on those
    dates.

    34.                                                                  Cruz Decl. ¶ 8

    This information is not publicly available, and Alpine derives       Frankel Depo. 155:2-6
    economic advantages by the public not knowing this
    information.

    35.                                                                  Frankel Depo. 155:2-6

    Frankel admitted that the information on the blotter could not
    be obtained from a public source in the format he received.

    36.                                                                  Frankel Depo. 152:13-23;
                                                                         155:7-156:5; 156:13-17;
    Frankel further admitted that he sent the trade blotter to Ziv       Exh. 20
    Investment Company (“Ziv”), a broker dealer in Chicago that
    he was attempting to purchase.

    37.                                                                  Susman Decl. ¶ 9, Exh. 3

    The trade blotter and Frankel’s emails containing it are
    responsive to Request for Production number 2, which
    requested, “All Documents and Communications containing
    Plaintiffs’ business practices, financial relationships and terms
    of those relationships, client lists, pricing information, and
    private financial information of Plaintiffs and their clients that
    You sent from Your personal email addresses to yourself or
    anyone else since June 1, 2015.” The trade blotter and
    Frankel’s emails containing it are also responsive to Request
    for Production number 9, which requested, “All Documents
    and Communications that pertain to Your attempts, inquiries,
    preparations, or desire to purchase any broker-dealer since
    August 1, 2018.” The trade blotter and Frankel’s emails
    containing it are also responsive to Request for Production
    number 10, which requested, “All Documents and
    Communications between You and any broker-dealers that you
    have considered purchasing since August 1, 2018.” The trade
    blotter and Frankel’s emails containing it are also responsive
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 19 of 21 PageID 2560



    to Request for Production number 11, which requested, “All
    Documents and Communications between You and Ziv
    Investment Company since August 1, 2018.”

    38.                                                                 Susman Decl. ¶ 8

    Frankel did not produce the confidential trade blotter in
    discovery in this matter.

    39.                                                                 Susman Decl. ¶ 8

    Nor did Frankel produce the email in which he sent the trade
    blotter to Ziv.

    40.                                                                 Susman Decl. ¶ 8

    Plaintiffs obtained this from third parties in response to
    subpoenas.

    41.                                                                 Susman Decl. ¶¶ 4, 5, Exh.
                                                                        1
    Frankel sent the same confidential blotter of Alpine’s trade
    runs to two additional broker dealers and the Depository Trust
    and Clearing Corporation (“DTCC”).

    42.                                                                 Susman Decl. ¶ 8

    Frankel did not produce these communications in discovery.

    43.                                                                 Susman Decl. ¶ 8

    Plaintiffs obtained Frankel’s emails to third parties in response
    to subpoenas to those parties.

    44.                                                                 Hurry Depo. 48:9-25;
                                                                        56:16-18; 61:24-62:6
    Frankel was terminated as an employee in August 2018 and
    terminated as a consultant in October 2018                          Frankel Depo. 22:13-20;
                                                                        26:4-13

    45.                                                                 Frankel Depo. 130:7-
                                                                        131:20
    Frankel emailed a confidential internal communications
    regarding customer fee schedules to FINRA after the lawsuit
    commenced.
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 20 of 21 PageID 2561



    46.                                                           Hurry Depo. 156:4-157:13,
                                                                  Exhs. 29-34
    Alpine and Scottsdale produced statements of income, trend
    reports, and profit & loss statements showing the loss of
    hundreds of thousands of dollars in revenue.




   Dated this 6th day of September 2019.

                                              /s/ Jordan Susman
                                              Charles J. Harder, Esq.
                                              Jordan Susman, Esq.
                                              HARDER LLP
                                              132 South Rodeo Drive, Fourth Floor
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              E-mail: charder@harderllp.com
                                              E-mail: jsusman@harderllp.com

                                              Kenneth G. Turkel – FBN 867233
                                              Shane B. Vogt – FBN 257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              E-mail: kturkel@bajocuva.com
                                              E-mail: svogt@bajocuva.com
                                              Attorneys for Plaintiffs
Case 8:18-cv-02869-VMC-CPT Document 126-1 Filed 09/06/19 Page 21 of 21 PageID 2562



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 6, 2019, the foregoing document was filed with
   the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                               /s/ Jordan Susman
                                               Attorney
